DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on October 20, 2022 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, the limitation reciting “A smoke detection assembly being positionable within a vehicle thereby facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in the vehicle” is indefinite in view of the limitation reciting “a chemical reagent infused into said decal, said chemical reagent being chemically reactive with one or more chemicals being unique to smoke from combustion of an organic material such that said chemical reagent changes colors when said chemical reagent is exposed to airborne smoke” because the claims do not specifically set forth how the smoke detection assembly “facilitates” a chemical reaction with cigarette smoke.
It is noted that the limitations directed to the chemical reagent require that the reagent is chemically reactive with a chemical unique to smoke from combustion of an organic material, but the reagent does not appear to be specifically limited to one that is reactive with a chemical present in cigarette smoke. Therefore, it is not clear based on the language of the claim how the smoke detection assembly facilitates a chemical reaction with cigarette smoke, as the claim does not identify a component of the assembly which is capable of performing this function.
In looking to the instant specification, the chemical reagent is generally said to be chemically reactive with one or more chemicals that are unique to smoke from combustion of organic material, wherein the reagent changes colors when exposed to airborne smoke (p. 2, Ln 15-18). In this way, the reagent is said to be capable of visually indicating when an organic material, such as tobacco, marijuana, cocaine, or any other type of smoke-able drug has been smoked in the vehicle (p. 2, Ln 18-20). Therefore, the instant specification appears to set forth that the chemical reagent can be reactive with combustion products of a variety of organic materials including, but not limited to, combustion products of tobacco (i.e. reactive with chemicals present in cigarette smoke).
If the limitation in lines 1-3 of the claims is intended to limit the smoke detection assembly to the embodiment wherein the chemical reagent is reactive with chemicals unique to cigarette smoke from combustion of tobacco, then the limitations directed to the chemical reagent should be amended accordingly to refer to combustion of tobacco or cigarettes rather than referring broadly to “an organic material”. Absent further clarification, any compound known to be present in cigarette smoke or smoke produced from combustion of tobacco is considered to read on “one or more chemicals being unique to smoke from combustion of an organic material” for the purposes of applying prior art.
Regarding claims 2-6, the claims are rejected based on their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utley et al. (US 2011/0270053).
Regarding claim 1, Utley et al. teaches a detector unit (14; decal) which may be affixed to the surface of, for example, the plastic body (12) of a retainer (10) by a known permanent or semi-permanent adhesive (adhesive layer integrated thereon) ([0033], Fig. 1). Utley et al. teaches that the detector unit is configured to detect a substance of interest associated with smoking behavior ([0022], [0040]), thus the detector unit provided with adhesive corresponds to the claimed smoke detection assembly which is capable of being positioned within a vehicle, and the detector unit is capable of being adhered to a surface of a cab of a vehicle via the adhesive.
Utley et al. further teaches that the detector unit may present a color change when exposed to a substance of interest, wherein a known colorimetric sensor material (chemical reagent) can be integrated into the detector unit to visually indicate the presence of a particular substance of interest ([0043], [0052]-[0054], Figs. 6-7). For example, Utley et al. teaches that pyridine-pyrazolone is a known material that can be used as a colorimetric indicator for cyanide (a chemical present in cigarette smoke) to detect cyanide in a smoked compound [0043]. Similarly, Utley et al. teaches that colorimetric indicator for nicotine, arsenic, THC, and cocaine can be used as the sensor material integrated into the detector unit ([0043]), wherein such chemicals are unique to smoke from combustion of an organic material, such as tobacco from a cigarette, such that the colorimetric indicator would change colors when exposed to airborne smoke and is capable of producing a visual indication that a cigarette has been smoked in a vehicle.
It is noted that the limitations reciting “facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in the vehicle”, “configured to be adhered to a surface in a cab of a vehicle”, and “configured to visually indicate when organic material has been smoked in the vehicle” are considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detector unit of Utley et al. is capable of performing in the manner claimed, thus meeting all of the claimed functional limitations. 



Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimer et al. (US 2004/0258561).
Regarding claims 1, 2, and 6, Reimer et al. teaches a device for detecting the presence of hazardous substances (10; smoke detection assembly) comprising a cover layer (16), reagent media (12a-12h; chemical reagent), a substrate or support layer (30), a contact adhesive (28; adhesive layer) provided on a rear major surface (back surface) of the support layer, and a paper layer (32; protective layer) removably adhered to the contact adhesive to prevent the adhesive from coming into contact with outside surfaces ([0023]-[0025], Figs. 1-4). Reimer et al. teaches that the detection device may be fastened to clothing or a uniform via the contact adhesive ([0023]), thus the detection device is capable of being adhered to a surface of a cab of a vehicle via the contact adhesive.
Reimer et al. teaches that reagent media (12a-12h; chemical reagent) is provided on a front surface between the support layer and the cover layer (infused into the decal) and changes color upon chemical reaction with certain classes of vapors or liquids ([0007], [0014], [0021], [0026]). For example, Reimer et al. teaches that the reagent media can serve to alert a user to the presence of chlorine, abnormal pH, fluoride, nerve agents, cyanide, sulfides, arsenic, or oxidizers present in liquid or aerosol form in the user’s environment [0021]. Given that cyanide and arsenic are chemicals known to be associated in particular with cigarette smoke, the reagent media of Reimer et al. is considered to meet the limitations requiring that the chemical reagent is chemically reactive with one or more chemicals unique to smoke from combustion of an organic material and that the smoke detection assembly is capable of facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in a vehicle.
It is noted that the limitations reciting “facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in the vehicle”, “configured to be adhered to a surface in a cab of a vehicle”, and “configured to visually indicate when organic material has been smoked in the vehicle” are considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detection device of Reimer et al. is capable of performing in the manner claimed, thus meeting all of the claimed functional limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Utley et al. (US 2011/0270053) as applied to claim 1 above.
Regarding claim 2, Utley et al. teaches all of the limitations of claim 1 above. As noted above, Utley et al. teaches that the detector unit (14; decal) may be affixed to the surface of a plastic body (12) of a retainer (10) by the use of known adhesives ([0033], Fig. 1), such that the detector unit has a visible front surface and a back surface having adhesive thereon. Utley et al. differs from the claimed invention in that the reference does not expressly teach that the adhesive layer completely covers the back surface. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the adhesive over the entire back surface of the detector unit in order to ensure that the detector unit is sufficiently adhered to the surface of the plastic body to prevent unintended removal therefrom.
Regarding claims 3 and 4, Utley et al. teaches all of the limitations of claim 2 above and further teaches an embodiment wherein the colorimetric indicators may be provided on certain portions on the visible surface (front surface) of the detector unit (14; decal) so as to spell out words (word indicia) or create images (image indicia) when activated, which may serve as a penalty for non-compliance with a smoking cessation program ([0053]-[0054]). As an example, Utley et al. illustrates an embodiment wherein the detector units comprise word indicia that spell out the word “smoker” (Fig. 7).
Although Utley et al. teaches that the colorimetric indicators can be used to spell out words or to create images on the visible surface of the detector unit, the reference does not specifically teach the image indicia comprises an image of a prohibition symbol covering a burning cigarette or that the word indicia comprises the words “no smoking”. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any words or images on the visible front surface of the detector unit, such as the claimed word indicia and image indicia, in order to communicate a desired message and to serve as a penalty for smoking.
It is noted that the limitation reciting “configured to visually communicate that smoking organic material in the vehicle is forbidden” is considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detector unit of Utley et al. having the above word indicia and/or image indicia is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 5, Utley et al. teaches all of the limitations of claim 2 above and further teaches an embodiment wherein the colorimetric indicators may be provided on certain portions on the visible surface (front surface) of the detector unit (14; decal) so as to spell out words (word indicia) or create images (image indicia) when activated, which may serve as a penalty for non-compliance with a smoking cessation program ([0053]-[0054]).
Although Utley et al. teaches that the colorimetric indicators can be used to spell out words or to create images on the visible surface of the detector unit, the reference does not specifically teach that the front surface has both image indicia and word indicia and has a border extending fully around a perimeter edge of the decal as claimed. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any combination of words and/or images on the visible front surface of the detector unit, such as the claimed word indicia and image indicia, in order to communicate a desired message and to serve as a penalty for smoking.
With respect to the limitations directed to a “border”, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). In the instant case, the claimed border is considered to be nonfunctional printed matter that does not have any functional relationship with the decal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a border having the presently claimed configuration based on the desired aesthetic appearance of the indicia provided on the visible surface of the detector unit.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reimer et al. (US 2004/0258561) as applied to claim 2 above.
Regarding claim 4, Reimer et al. teaches all of the limitations of claim 2 above and further teaches that text indicia (word indicia) can be provided on the front surface of the device for identifying the hazardous substance associated with each reagent medium ([0014], [0022], Figs. 1-2). Reimer et al. differs from the claimed invention in that the reference does not expressly teach that the word indicia comprises the words “no smoking”.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide any text on the visible front surface of the detection device, such as the claimed word indicia comprising the words “no smoking”, in order to communicate any desired information to a user of the device. For example, it may be advantageous to provide the words “no smoking” in order to attempt to prevent production of the hazardous substances detectable by the device.
It is noted that the limitation reciting “configured to visually communicate that smoking organic material in the vehicle is forbidden” is considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detection device Reimer et al. having the above word indicia is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 5, Reimer et al. teaches all of the limitations of claim 2 above. Although Reimer et al. teaches that text indicia (word indicia) can be provided on the front surface of the device for identifying the hazardous substance associated with each reagent medium ([0014], [0022], Figs. 1-2), the reference does not expressly teach that the front surface has image indicia and has a border extending fully around a perimeter edge of the decal as claimed.
With respect to the limitations directed to “image indicia” and to a “border”, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). In the instant case, both the claimed image indicia and the claimed border are considered to be nonfunctional printed matter that do not have any functional relationship with the decal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front surface with any image indicia and with a border having the presently claimed configuration based on the desired aesthetic appearance detection device.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reimer et al. (US 2004/0258561) as applied to claim 2 above, and further in view of Harper et al. (US 2021/0372926).
Regarding claim 3, Reimer et al. teaches all of the limitations of claim 2 above. Although Reimer et al. teaches that text indicia can be provided on the front surface of the device for identifying the hazardous substance associated with each reagent medium ([0014], [0022], Figs. 1-2), the reference does not expressly teach that the front surface has image indicia comprising an image of a prohibition symbol covering a burning cigarette thereon.
However, in the analogous art of chemical detection devices, Harper et al. teaches a smoking detection device (10) comprising a body (12) having a smoking particle capturing surface (16) positioned on a first side (front surface) thereof ([0087], Figs. 1-8). Similar to Reimer et al., Harper et al. teaches that viewable indicia (20) can also be positioned on the visible first side and that the second side (back surface) has removably adherable adhesive configured to attach the body of the device to a surface [0090]. Harper et al. further teaches that the indicia is provided on the substrate on the same side as the smoking particle detection surface, for example in the form of an image of a prohibition symbol covering a burning cigarette, so as to communicate that smoking is prohibited and to serve as a warning label ([0063], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device of Reimer et al. by providing the device with the image indicia as claimed, as taught by Harper et al., to communicate that smoking is prohibited in the area in which the detection device is to be used.
It is noted that the limitation reciting “configured to visually communicate that smoking organic material in the vehicle is forbidden” is considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detection device of Reimer et al. in view of Harper et al. having the above image indicia is capable of performing in the manner claimed, thus meeting the claimed functional limitations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reimer et al. (US 2004/0258561) in view of Harper et al. (US 2021/0372926).
Regarding claim 7, Reimer et al. teaches a device for detecting the presence of hazardous substances (10; smoke detection assembly) comprising a cover layer (16), reagent media (12a-12h; chemical reagent), a substrate or support layer (30), a contact adhesive (28; adhesive layer) provided on a rear major surface (back surface) of the support layer, and a paper layer (32; protective layer) removably adhered to the contact adhesive to prevent the adhesive from coming into contact with outside surfaces ([0023]-[0025], Figs. 1-4). Reimer et al. teaches that the detection device may be fastened to clothing or a uniform via the contact adhesive ([0023]), thus the detection device is capable of being adhered to a surface of a cab of a vehicle via the contact adhesive.
Reimer et al. teaches that reagent media (12a-12h; chemical reagent) is provided on a front surface between the support layer and the cover layer (infused into the decal) and changes color upon chemical reaction with certain classes of vapors or liquids ([0007], [0014], [0021], [0026]). For example, Reimer et al. teaches that the reagent media can serve to alert a user to the presence of chlorine, abnormal pH, fluoride, nerve agents, cyanide, sulfides, arsenic, or oxidizers present in liquid or aerosol form in the user’s environment [0021]. Given that cyanide and arsenic are chemicals known to be associated in particular with cigarette smoke, the reagent media of Reimer et al. is considered to meet the limitations requiring that the chemical reagent is chemically reactive with one or more chemicals unique to smoke from combustion of an organic material and that the smoke detection assembly is capable of facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in a vehicle.
With respect to the claimed image indicia and word indicia, Reimer et al. teaches that text indicia (word indicia) can be provided on the front surface of the device for identifying the hazardous substance associated with each reagent medium ([0014], [0022], Figs. 1-2), the reference does not expressly teach that the front surface has image indicia comprising an image of a prohibition symbol covering a burning cigarette thereon or that the word indicia specifically comprises the words “no smoking”.
However, in the analogous art of chemical detection devices, Harper et al. teaches a smoking detection device (10) comprising a body (12) having a smoking particle capturing surface (16) positioned on a first side (front surface) thereof ([0087], Figs. 1-8). Similar to Reimer et al., Harper et al. teaches that viewable indicia (20) can also be positioned on the visible first side and that the second side (back surface) has removably adherable adhesive configured to attach the body of the device to a surface [0090]. Harper et al. further teaches that the indicia is provided on the substrate on the same side as the smoking particle detection surface, for example in the form of an image of a prohibition symbol covering a burning cigarette, so as to communicate that smoking is prohibited and to serve as a warning label ([0063], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection device of Reimer et al. by providing the device with the image indicia and word indicia as claimed, as suggested by Harper et al., to communicate that smoking is prohibited in the area in which the detection device is to be used so as to attempt to prevent production of the hazardous substances detectable by the device.
With respect to the limitations directed to a “border”, although Reimer et al. in view of Harper et al. does not expressly teach that the front surface has a border extending fully around a perimeter edge of the decal as claimed, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). In the instant case, the claimed border is considered to be nonfunctional printed matter that does not have any functional relationship with the decal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front surface with a border having the presently claimed configuration based on the desired aesthetic appearance of the detection device.
It is noted that the limitations reciting “facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in the vehicle”, “configured to be adhered to a surface in a cab of a vehicle”, “configured to visually indicate when organic material has been smoked in the vehicle”, and “configured to visually communicate that smoking organic material in the vehicle is forbidden” are considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detection device of Reimer et al. in view of Harper et al. is capable of performing in the manner claimed, thus meeting all of the claimed functional limitations.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liss (US 2017/0320308) in view of Harper et al. (US 2021/0372926).
Regarding claim 1, Liss teaches a tobacco smoke detector (100; smoke detection assembly) to be placed in confined areas such as rooms of hotels/motels, cars, or other vehicles to be rented, wherein the detector comprises a sensor (110; decal) which incorporates a reagent (112; chemical reagent) capable of undergoing at least one chemical reaction by interacting with one or more compounds unique to tobacco smoke ([0012], [0016]). Liss teaches that, upon undergoing a chemical reaction with tobacco smoke, the reagent can produce a color change to provide visual evidence of the presence of tobacco smoke ([0001], [0012]-[0014]). Liss teaches that the tobacco smoke detector may take the form of a housing (130) comprising an indicator (120) and the sensor with the reagent but does not expressly teach the structure wherein the decal has an adhesive layer integrated thereon.
However, in the analogous art of chemical detection devices, Harper et al. teaches a smoking detection device (10) which is adapted to detect one or a plurality of different chemicals unique to different types of smoking ([0097]-[0102]). The detection device (10) comprises a body (12) formed of a substrate (14; decal) having a smoking particle detection area (16) positioned on a first side (front surface) thereof ([0087], Figs. 1-8). Similar to Liss, Harper et al. teaches that the detection device is configured to be deployed in a defined space such as a hotel or motel room or a vehicle, wherein the substrate can either be folded or molded to be self-supporting, or the substrate can have a removably adherable adhesive (adhesive layer) positioned on a second side (back surface) thereof so that the device can be mounted to a wall, mirror, or window ([0002], [0088]).
Given that Liss and Harper et al. both teach detection devices for use in monitoring and documenting the occurrence of prohibited smoking in hotel/motel rooms or vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco smoke detector of Liss by providing the sensor containing the reagent with an adhesive layer, as taught by Harper et al., in order to enable the tobacco smoke detector to be mounted onto a wall, mirror, or window, especially given the teachings in Harper et al. regarding the equivalence of self-supporting and adhesive-backed detectors.
It is noted that the limitations reciting “facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in the vehicle”, “configured to be adhered to a surface in a cab of a vehicle”, and “configured to visually indicate when organic material has been smoked in the vehicle” are considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The tobacco smoke detector of Liss in view of Harper et al. is capable of performing in the manner claimed, thus meeting all of the claimed functional limitations.
Regarding claim 2, Liss in view of Harper et al. teaches all of the limitations of claim 1 above. As noted above, Harper et al. teaches that the second side (back surface) of the substrate (14; decal) has a removably adherable adhesive thereon so that the device (10; smoke detection assembly) can be mounted to a wall, mirror, or window for a predetermined amount of time [0088]. Although the combination of references does not expressly teach that the adhesive layer completely covers the back surface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover as much of the back surface with the adhesive layer as is necessary, such as the entirety of the back surface, in order to achieve the desired adhesive properties.
Regarding claim 3, Liss in view of Harper et al. teaches all of the limitations of claim 2 above. Although Liss teaches that the presence of the tobacco smoke detector may function as a visual deterrent to would-be smokers to thereby reduce the total number of violators of a non-smoking policy ([0016]), Liss does not expressly teach that the detector is provided with any image indicia.
However, Harper et al. further teaches that a first side (front surface) of the substrate (14; decal) is provided with indicia (20) which communicates a message of the prohibition of smoking in the deployed area, such that the device appears as a warning label attached to a wall or other surface in a room or vehicle ([0063], [0090], [0106]). As an example, Harper et al. teaches that the first side can have image indicia comprising an image of a prohibition symbol covering a burning cigarette (Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the smoke detection assembly of Liss in view of Harper et al. with the claimed image indicia, as taught by Harper et al., for the benefit of communicating that smoking is prohibited in the area, consistent with the objective of Liss of providing a visual deterrent to would-be smokers.
It is noted that the limitation reciting “configured to visually communicate that smoking organic material in the vehicle is forbidden” is considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detection device of Liss in view of Harper et al. having the above image indicia is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 4, Liss in view of Harper et al. teaches all of the limitations of claim 2 above. Although Liss teaches that the presence of the tobacco smoke detector may function as a visual deterrent to would-be smokers to thereby reduce the total number of violators of a non-smoking policy ([0016]), Liss does not expressly teach that the detector is provided with any word indicia.
However, Harper et al. further teaches that a first side (front surface) of the substrate (14; decal) is provided with indicia (20) which communicates a message of the prohibition of smoking in the deployed area, such that the device appears as a warning label attached to a wall or other surface in a room or vehicle ([0063], [0090], [0106]). As an example, Harper et al. teaches that the first side can have image indicia comprising an image of a prohibition symbol covering a burning cigarette (Figs. 1, 8). Liss in view of Harper et al. differs from the claimed invention in that the combination of references does not expressly teach word indicia comprising the words “no smoking”.
It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the smoke detection assembly of Liss in view of Harper et al. with word indicia which would communicate that smoking is prohibited, such as the words “no smoking”, as suggested by Harper et al., in order to attempt to prevent a guest or vehicle occupant from smoking in the room or vehicle, consistent with the objective of Liss of providing a visual deterrent to would-be smokers.
It is noted that the limitation reciting “configured to visually communicate that smoking organic material in the vehicle is forbidden” is considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The detection device of Liss in view of Harper et al. having the above word indicia is capable of performing in the manner claimed, thus meeting the claimed functional limitations.
Regarding claim 5, Liss in view of Harper et al. teaches all of the limitations of claim 2 above. Liss further teaches that the presence of the tobacco smoke detector may function as a visual deterrent to would-be smokers to thereby reduce the total number of violators of a non-smoking policy ([0016]), but does not expressly teach word indicia, image indicia, or a border as claimed.
Although Harper et al. further teaches that a first side (front surface) of the substrate (14; decal) is provided with indicia (20) which communicates a message of the prohibition of smoking in the deployed area, for example, image indicia in the form of a prohibition symbol covering a burning cigarette ([0063], [0090], [0106], Figs. 1, 8), the combination of references does not specifically teach that the front surface has word indicia and has a border extending fully around a perimeter edge of the decal as claimed. It would, however, have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide indicia in the form of words on the visible front surface of the decal in order to communicate a desired message, such as a message communicating the prohibition of smoking in the location of the decal.
With respect to the limitations directed to a “border”, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). In the instant case, the claimed border is considered to be nonfunctional printed matter that does not have any functional relationship with the decal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front surface with a border having the presently claimed configuration based on the desired aesthetic appearance of the indicia provided on the visible surface of the decal.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liss (US 2017/0320308) in view of Harper et al. (US 2021/0372926) as applied to claim 2 above, and further in view of Reimer et al. (US 2004/0258561).
Regarding claim 6, Liss in view of Harper et al. teaches all of the limitations of claim 2 above, and although Harper et al. teaches that the substrate (14; decal) is provided with a removably adherable adhesive on a second surface thereof so that the device can be mounted to a surface ([0088]), the combination of references does not expressly teach that a protective layer is positioned on the adhesive layer to completely cover an exposed surface thereof.
However, in the analogous art of chemical detection devices, Reimer et al. teaches a detection device (10) for hazardous substances comprising a substrate or support layer (30) with contact adhesive (28; adhesive layer) provided on a rear major surface thereof [0023]. Reimer et al. teaches that the device may be fastened to clothing or a uniform via the contact adhesive, and that a paper layer (32; protective layer) may be adhered against the contact adhesive to prevent the adhesive from coming into contact with outside surfaces until the paper layer is removed [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke detection assembly of Liss in view of Harper et al. by positioning a protective layer to cover an exposed surface of the adhesive layer, as taught by Reimer et al., for the benefit of preventing the adhesive from coming into contact with unwanted surfaces prior to its intended time of use.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liss (US 2017/0320308) in view of Harper et al. (US 2021/0372926) and Reimer et al. (US 2004/0258561).
Regarding claim 7, Liss teaches a tobacco smoke detector (100; smoke detection assembly) to be placed in confined areas such as rooms of hotels/motels, cars, or other vehicles to be rented, wherein the detector comprises a sensor (110; decal) which incorporates a reagent (112; chemical reagent) capable of undergoing at least one chemical reaction by interacting with one or more compounds unique to tobacco smoke ([0012], [0016]). Liss teaches that, upon undergoing a chemical reaction with tobacco smoke, the reagent can produce a color change to provide visual evidence of the presence of tobacco smoke ([0001], [0012]-[0014]). Liss teaches that the tobacco smoke detector may take the form of a housing (130) comprising an indicator (120) and the sensor with the reagent but does not expressly teach the structure wherein the decal has an adhesive layer integrated thereon.
However, in the analogous art of chemical detection devices, Harper et al. teaches a smoking detection device (10) which is adapted to detect one or a plurality of different chemicals unique to different types of smoking ([0097]-[0102]). The detection device (10) comprises a body (12) formed of a substrate (14; decal) having a smoking particle detection area (16) positioned on a first side (front surface) thereof ([0087], Figs. 1-8). Similar to Liss, Harper et al. teaches that the detection device is configured to be deployed in a defined space such as a hotel or motel room or a vehicle, wherein the substrate can either be folded or molded to be self-supporting, or the substrate can have a removably adherable adhesive (adhesive layer) positioned on a second side (back surface) thereof so that the device can be mounted to a wall, mirror, or window ([0002], [0088]).
Given that Liss and Harper et al. both teach detection devices for use in monitoring and documenting the occurrence of prohibited smoking in hotel/motel rooms or vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco smoke detector of Liss by providing the sensor containing the reagent with an adhesive layer which completely covers the back surface thereof, as taught by Harper et al., in order to enable the tobacco smoke detector to be mounted onto a wall, mirror, or window, especially given the teachings in Harper et al. regarding the equivalence of self-supporting and adhesive-backed detectors.
With respect to the claimed image indicia and word indicia, although Liss teaches that the presence of the tobacco smoke detector may function as a visual deterrent to would-be smokers to thereby reduce the total number of violators of a non-smoking policy ([0016]), Liss does not expressly teach that the detector is provided with any image indicia or word indicia.
However, Harper et al. further teaches that a first side (front surface) of the substrate (14; decal) is provided with indicia (20) which communicates a message of the prohibition of smoking in the deployed area, such that the device appears as a warning label attached to a wall or other surface in a room or vehicle ([0063], [0090], [0106]). As an example, Harper et al. teaches that the first side can have image indicia comprising an image of a prohibition symbol covering a burning cigarette (Figs. 1, 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke detection assembly of Liss in view of Harper et al. by providing the device with the image indicia and word indicia as claimed, as suggested by Harper et al., for the benefit of communicating that smoking is prohibited in the area in order to attempt to prevent a guest or vehicle occupant from smoking in the room or vehicle, consistent with the objective of Liss of providing a visual deterrent to would-be smokers.
With respect to the limitations directed to a “border”, although Liss in view of Harper et al. does not expressly teach that the front surface has a border extending fully around a perimeter edge of the decal as claimed, it is noted that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). In the instant case, the claimed border is considered to be nonfunctional printed matter that does not have any functional relationship with the decal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the front surface with a border having the presently claimed configuration based on the desired aesthetic appearance of the smoke detection assembly.
With respect to the claimed protective layer, although Harper et al. teaches that the substrate (14; decal) is provided with a removably adherable adhesive on a second surface thereof so that the device can be mounted to a surface ([0088]), Liss in view of Harper et al. does not expressly teach that a protective layer is positioned on the adhesive layer to completely cover an exposed surface thereof.
However, in the analogous art of chemical detection devices, Reimer et al. teaches a detection device (10) for hazardous substances comprising a substrate or support layer (30) with contact adhesive (28; adhesive layer) provided on a rear major surface thereof [0023]. Reimer et al. teaches that the device may be fastened to clothing or a uniform via the contact adhesive, and that a paper layer (32; protective layer) may be adhered against the contact adhesive to prevent the adhesive from coming into contact with outside surfaces until the paper layer is removed [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smoke detection assembly of Liss in view of Harper et al. by positioning a protective layer to cover an exposed surface of the adhesive layer, as taught by Reimer et al., for the benefit of preventing the adhesive from coming into contact with unwanted surfaces prior to its intended time of use.
It is noted that the limitations reciting “facilitating a chemical reaction with cigarette smoke to produce a visual indication that a cigarette has been smoked in the vehicle”, “configured to be adhered to a surface in a cab of a vehicle”, “configured to visually indicate when organic material has been smoked in the vehicle”, and “configured to visually communicate that smoking organic material in the vehicle is forbidden” are considered functional language related to the intended use of the smoke detection assembly and is accorded limited weight as the language does not further limit the structure of the product. The tobacco smoke detector of Liss in view of Harper et al. is capable of performing in the manner claimed, thus meeting all of the claimed functional limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Treddenick (US 5,192,500) teaches a firefighter safety badge having indicia on a first face and comprising a plurality of toxic gas indicator strips which indicate the presence of specific harmful vapors or gases by changing color (Abstract; col 3, Ln 50-60; col 4, Ln 15-25).
Yoo et al. (US 2021/0086550) teaches a safety warning decal (200) comprising an image (202) designed to graphically convey the instructions “no smoking”, wherein the graphical elements of the image are outlined in a contrasting color so that the image is highly visible ([0019], [0022], Figs. 2A-2B).
“SmartSign (Pack of 4) 7 x 5 inch "Notice - No Smoking, No Vapor Smoking, No E-Cigarettes" Labels with Symbol, 5 mil Laminated Polyester with SuperStick Adhesive, Multicolor” (https://www.amazon.com/SmartSign-Notice-Cigarettes-Polyester-SuperStick/dp/B086LJH52H; First available on March 31, 2020) is cited as evidence that the printed matter features of the claimed decal are well-known. SmartSign illustrates a label having a front surface with image indicia comprising an image of a prohibition symbol covering a burning cigarette, word indicia comprising the words “no smoking”, and a border that extends fully around the perimeter of the decal, is visually distinct with respect to a front surface of the label, and surrounds the image indicia and the word indicia.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785